—Judgment unanimously affirmed. Memorandum: The Parole Board gave fair consideration to the applicable statutory factors (see, Executive Law § 259-i), and its denial of petitioner’s request for parole was not arbitrary and capricious (see, Matter of Watkins v Caldwell, 54 AD2d 42, 45; see also, Matter of Russo *1047v New York State Bd. of Parole, 50 NY2d 69, 77). Supreme Court properly denied petitioner’s postjudgment motion for disclosure of documents because those documents are exempt pursuant to 9 NYCRR 8000.5 (c) (2). (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J.—Article 78.) Present—Balio, J. P., Lawton, Fallon, Wesley and Doerr, JJ.